DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	This office action is responsive to the amendment filed on 19 October 2020. As directed by the amendment: claims 1, 6, and 12 have been amended; claims 19 and 20 have been cancelled; and no claims have been added. Thus, claims 1-14 and 16-18 are presently pending in this application. 
	Applicant’s amendments to the Claims, specifically the deletion of limitations about the “web,” have rendered the drawing and specification objections of the previous office action moot.
For the sake of clarity, examiner recommends rewriting the claims as follows:
In claim 1, the limitation “said plurality of protrusions provide a reduction of from about 40% to about 20% of the fluid volume” is recommended to be rewritten to say “said plurality of protrusions provide a reduction of the fluid volume of the reservoir by about 20% to about 40%” for clarity
In claim 6, the limitation “configured to reduce said fluid fill volume of said fluid reservoir by about 40% to about 20%” is recommended to be rewritten to say “configured to reduce said fluid fill volume of said fluid reservoir by about 20% to about 40%” for clarity
In claim 12, the limitation “configured to reduce a fluid fill volume of a fluid reservoir by about 40% to about 20%” is recommended to be rewritten to say “configured to reduce the fluid fill volume of said fluid reservoir by about 20% to about 40%” for clarity 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the volume reduction members that “project from said sidewall of said reservoir” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 6-14, and 16-18 are objected to because of the following informalities:
In claim 6, line 10, “having a flat base an upper surface” should be “having a flat base and an upper surface”. Claims 7-11 are objected to for incorporating this limitation due to their respective dependencies on claim 6.
In claim 12, line 5, “a plurality of spaced-apart, dome-shaped, protrusions” should be “a plurality of spaced-apart, dome-shaped [[,]] protrusions” (no comma). Claims 13, 14 and 16-18 are objected for incorporating this limitation due to their respective dependencies on claim 12. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitation “configured to reduce a fill volume” in line 7-8 after introducing “a fluid fill volume” in line 2, which is indefinite because it is unclear if the fill volume of line 8 is intended to be a new and distinct limitation from the fill volume of line 2. For examination purposes, the fill volume of line 8 will be interpreted as “the fill volume” of line 2. Claims 13, 14, and 16-18 are rejected for incorporating the above limitation due to their respective dependencies on claim 12.
Claim 13 introduces “a ring member” formed from the plurality of protrusions, which is indefinite because it is unclear if “a ring member” is the same as “a ring structure” of preceding claim 12. In addition, claim 13 recites the limitation "said web" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said web” will be interpreted as the connection defined in preceding claim 12 and “a ring member” will be interpreted as “the ring structure” of claim 12.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, it is unclear in claim 13 if the protrusions are connected to at least one other protrusion and/or are connected by a “web” to form a ring member. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8 and 10-11 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Watson et al (US 5137529).
Regarding claim 6, Watson discloses:
An access portal (10; Fig. 2) comprising: a fluid reservoir (46) that includes a fluid fill volume (Col. 6:5-8); a septum (20) sealing an open region (top portion of chamber 46) of said fluid reservoir (46); and a plurality of non-movable, spaced-apart, dome-shaped, volume reduction members (50; Fig. 2 – the projections 50 are fixed to the base 42, spaced apart as seen in Fig. 2, and are dome-shaped because they are rounded at the top), each of the plurality of volume reduction members (50) physically coupled to at least one other of the plurality of volume reduction members to form a ring structure (Col. 6:9-16; Fig. 2 – each projection 50 is part of the peripheral side wall and are attached to the bottom of base 42 and are therefore physically coupled to all the other projections 50 and form a ring because they surround the periphery of the central opening of the base 42), each of the plurality of volume reduction members (50) projecting from at least one of a bottom or a sidewall of said fluid reservoir (Col. 6:9-16; Fig. 2 – each projection 50 is part of the peripheral side wall and are attached to the bottom of base 42), said plurality of volume reduction members (50) configured to reduce said fluid fill volume of said fluid reservoir by about 40% to about 20% (Fig. 2; Col. 6:44-55 – the protrusions 50 holds up a filter barrier 56, which in combination reduce the volume by about ¼ or 25%, rendering the protrusions fully capable of reducing the volume of chamber 46) and each of the plurality of volume reduction members (50) having a flat base an upper surface whichAMENDMENT Page 4Serial Number: 15/689,666 Docket: STD03.02CIPCON3Filing Date: August 29, 2017 Title: Volume Reducing Reservoir Insert For an Infusion Porttapers towards said septum (see Image 1 below  - the projections 50 are  fully capable of contacting and deflecting a tip of an injection device inserted through said open region and said septum because they form part of the side wall and base of the reservoir 46).  
Image 1. Annotated portion of Fig. 2

    PNG
    media_image1.png
    228
    533
    media_image1.png
    Greyscale

Regarding claim 7, Watson discloses:
The access portal according to claim 6, wherein said plurality of non-movable volume reduction members (50) project from said bottom of said fluid reservoir (Col. 6:9-16; Fig. 2 – each projection 50 is part of the peripheral side wall and are attached to the bottom of base 42, thereby projecting from the bottom of the reservoir).
Regarding claim 8, Watson discloses:
The access portal according to claim 6, wherein said plurality of non-movable volume reduction members (50) project from said sidewall of said fluid reservoir (Col. 6:9-16; Fig. 2 – each projection 50 is part of the peripheral side wall and are attached to the bottom of base 42, thereby projecting from the sidewall of the reservoir).
Regarding claim 10, Watson discloses:
The access portal according to claim 6, further comprising a stem (62) in fluid communication with said fluid reservoir via an outlet passage (Col. 6:28-41).
Regarding claim 11, Watson discloses:
The access portal according to claim 6, further comprising a housing (18) at least partially surrounding a body (34), said body partially defining said fluid reservoir (Col. 5:53-64).
Allowable Subject Matter
Claims 1-5 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 14, and 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Bark et al (US 4908029), fails to disclose or make obvious a device as described in claims 1 and 12. Specifically, Bark fails to disclose or make obvious an access portal, in combination with the other elements of the claim, comprising a reservoir insert in the form of a plurality of spaced-apart, dome-shaped protrusions that reduce the volume of the reservoir by 20-40%. Bark discloses a fillable chamber (18, Fig. 7) with spaced-apart disks (164, Fig. 28) that have flat bottoms and are circular in shape. The disks of Bark functionally could be interpreted as reducing the volume of the chamber by 20-40% before the chamber is filled, but fail to make obvious dome-shaped protrusions that are physically coupled together to form a ring because the disks are part of a flexible needle stop that prevents a user from inserting a needle through the bottom of the chamber, forming a sheet. Furthermore, although the cross-section of the disks in Fig. 27 show the disk reducing in diameter from the middle of the disk to either end of the disk to form a slightly tapered shape, it would not be obvious to one of ordinary skill in the art to consider the shape of the disks (164) dome-shaped as described in the claim.
The closest prior art of record, Watson et al (US 5137529), fails to disclose or make obvious a device as described in claims 1 and 12. Specifically, Watson fails to disclose or make obvious an access portal, in combination with the other elements of the claim, comprising a reservoir insert in the form of a plurality of spaced-apart, dome-shaped protrusions that are connected together to form a ring that reduce the volume of the reservoir by 20-40%. Although Watson discloses an injection port (Fig. 2) with protrusions (50) that functionally reduce the volume of the reservoir by holding up a filter (56) and reducing the volume of the chamber (46) as required by the claim, the protrusions are an integral component of the fluid reservoir and would not be obvious to one of ordinary skill in the art as anticipating an insert. Watson further fails to make obvious an access portal as described in claim 9 because Watson fails to disclose or make obvious an access portal, in combination with the other elements of the claim, with a central region defined by the volume reduction members that extends unobstructed from the 
The closest prior art of record, Montalvo (US 5476460), fails to disclose or make obvious a device as described in claims 1 and 12. Specifically, Montalvo fails to disclose or make obvious an access portal, in combination with the other elements of the claim, comprising a reservoir insert in the form of a plurality of spaced-apart, dome-shaped protrusions that reduce the volume of the reservoir by 20-40%. Montalvo teaches an implantable port (10, Fig. 2) with a chamber filled with a plurality of beads (16) that substantially reduce the volume within the port (Col. 3:34-37). However, Montalvo fails to make obvious the volume-reducing structure being in the form of dome-shaped protrusions that are disposed proximate the base of the port. In addition, it would not be obvious to one of ordinary skill in the art to replace the beads of Montalvo with an insert comprising projections because the beads of Montalvo are specifically meant to fill most of the volume of the port so that the overall size of the port is larger and therefore easier to locate (Col. 4:14-25).
The closest prior art of record, Fogarty et al (US 6039712), fails to disclose or make obvious a device as described in claims 1 and 12. Specifically, Fogarty fails to disclose or make obvious an access portal, in combination with the other elements of the claim, comprising a reservoir insert in the form of a plurality of spaced-apart, dome-shaped protrusions that reduce the volume of the reservoir by 20-40%. Fogarty teaches an injection port (10, Fig. 4) with non-solid discs (60, 74) that reduce volume and have dome-shaped ridges. However, Fogarty fails to make obvious having spaced-apart protrusions that form a ring structure that reduce the volume of the chamber (76) by 20-40%. In addition, because the disc of Fogarty is intended to prevent a needle from piercing through the bottom of the port, it would not be obvious to one of ordinary skill in the art to modify the disc to reduce the volume or change the shape to meet the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/16/2021